                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

LOFTY, LLC,                                     §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §            2:17-CV-159-D
                                                §
MCKELLY ROOFING, LLC,                           §
                                                §
       Defendant.                               §


                                            ORDER

       After making an independent review of the pleadings, files, and records in this case, and the

September 14, 2018 findings, conclusions, and recommendation of the magistrate judge, the court

concludes the magistrate judge’s findings and conclusions are correct. The recommendation of the

magistrate judge is adopted, and plaintiff’s August 6, 2018 motion to dismiss all pending claims

without prejudice is denied.

       SO ORDERED.

       October 17, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
